DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
After-Final Consideration Pilot 2.0 
The claim amendments, submitted 10 May 2021, have been considered within the scope of AFCP 2.0 program, but they are not deemed to place the application in better form for appeal by materially reducing or simplifying the issues for appeal.
Interview Summary
Ben Lebron (Primary Examiner) left a voicemail for Timothy Maier (Attorney) on Wednesday, 26 May 2021 to discuss the proposed claim amendments.
Advisory Action
Applicant argues on Pages 6-7 of the Remarks that the combination of Iwata and Kono fails to disclose at least the feature related to the purification mode with respect to both the purifying liquid and the timing of the purification mode.
Applicant argues on Page 7 of the Remarks that the Office Action asserts that water taught by the combination of Iwata and Kona can be used as the purifying liquid described in instant Claim 8. However, Applicant argues, the purifying liquid is a liquid “for eluting mobile phase derived components from columns without eluting trapped components from the columns”. Applicant argues that water as described by Iwata and Kona is not capable of the recited elution function. Applicant argues that trifluoroacetic acid (TFA) is an example of the mobile phase derived component provided in [0012] of the instant specification, and ammonia water is listed as an example of the purifying 
In response, the Examiner notes that the claimed “purifying liquid” “for eluting mobile phase derived components from columns without eluting trapped components from the columns” has been established since the beginning of examination as a material or article worked upon. See Non-Final Office Action dated 25 August 2020, Pages 4-5, Paragraph 5. Furthermore, MPEP § 2115 states that the inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims. While the “purifying liquid” has not been given patentable weight, the Examiner has properly rejected the structure of “wherein the purification mode is a mode where the purifying liquid supply section and the trap section are connected to each other and the trap section and the drain are connected to each other”. See Pages 8-9 of the Final Office Action dated 9 February 2021.
Furthermore, the Examiner cannot read into the claims the embodiment from the specification of TFA as a mobile phase derived component. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Kono specifically states in [0076] that it is possible to remove impurities and other matters remaining in the trapping passage and trap column by passing a washing liquid through the trapping passage and trap column. Kono further discloses that the washing 
Applicant argues on Page 7 that while the combination of Iwata and Kono may teach a configuration that enables one to supply water to the column as a cleaning solution, as asserted by the Office Action, the combination does not suggest any configuration able to supply purifying liquid which is suitable to eluting mobile phase derived components like TFA.
In response, the Office Action does not state that the combination of Iwata and Kono may teach a configuration that enables one to supply water to the column as a cleaning solution. The paragraph discussing Kono between Pages 8-9 of the Office Action explicitly states that after capturing a target component in a trap column and before elution of the target compound from the trap column, it is possible to remove impurities and other matters remaining in the trapping passage and trap column by passing a washing liquid through the trapping passage and trap column (Kono, [0076]). Applicant is mistaken if Applicant thinks that the Office Action asserts that the combination of Iwata and Kono may teach a configuration that enables one to supply water to the column as a cleaning solution.
As to the timing of the purification mode, Applicant argues on Page 7 that the timing of the flow of the purifying liquid through the columns is now defined as after the component trap mode. Applicant argues that Iwata’s water is a diluting solution. Applicant argues that the timing of the water flow through the columns is not after the component trap mode. Applicant argues that Kono is not able to remedy this deficiency.

 While the timing of the purification mode has not been given patentable weight, the Examiner has properly rejected the structure of “wherein the purification mode is a mode where the purifying liquid supply section and the trap section are connected to each other and the trap section and the drain are connected to each other”. See Pages 8-9 of the Final Office Action dated 9 February 2021.
Furthermore, Kono at [0076] explicitly states that “in advance of this operation [collecting the target compound captured in the trap column], it is possible to remove impurities and other matters remaining in the trapping passage 22 by passing water (i.e., the washing liquid) through the trapping passage 22 inclusive of the trap column 23”. Therefore, Kono teaches the timing of the purification mode as after the trap mode. As a result, Applicant’s arguments are not persuasive.






Applicant may wish to file a divisional application reciting method claims, rather than the apparatus claims recited in the instant application, and explicitly recite 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEBRON whose telephone number is (571)272-0475.  The examiner can normally be reached on 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Benjamin Lebron
Primary Examiner
Art Unit 1777



/BENJAMIN L LEBRON/Primary Examiner, Art Unit 1777